


Exhibit 10.33
May 15, 2013
Mary L. Dotz
Chief Financial Officer
c/o Alpha and Omega Semiconductor Limited
475 Oakmead Parkway
Sunnyvale, California 94085
Dear Mary:
We are pleased to inform you that the Board of Directors (the “Board”) of Alpha
and Omega Semiconductor Limited (the “Company”) approved a special bonus (the
“Special Bonus”) for you in the aggregate amount of $200,000 payable as follows:
•
$100,000 will be payable on August 9, 2013, provided that you continue your
employment as the Company’s chief financial officer (“CFO”) through such date;
and

•
the remaining $100,000 will be payable in 3 equal monthly installments upon your
completion of employment as the CFO through the 9th day of each subsequent month
over the 3 month period from September 2013 to November 2013.

Furthermore, all unpaid amount of the Special Bonus, if any, will become
immediately payable in the event that the Company terminates your employment
(other than for Cause) prior to November 10, 2013. For purposes of the Special
Bonus, “Cause” means (i) the commission of any act of fraud, embezzlement or
dishonesty by you or your conviction of a felony, (ii) any unauthorized use or
disclosure by you of confidential information or trade secrets of the Company
(or any parent or subsidiary), (iii) any other misconduct by you adversely
affecting the business or affairs of the Company in a material manner, (iv) your
failure to cure any breach of your obligations under your Proprietary
Information and Inventions Agreement with the Company after written notice of
such breach from the Company and a reasonable cure period of at least thirty
(30) days or (v) your breach of any of your fiduciary duties as an officer of
the Company. All payments will be subject to collection of applicable
withholding taxes.
The Company is providing the Special Bonus to you as an indication of confidence
in and appreciation of your abilities. The Special Bonus is a special one-time
bonus and is not a guarantee of continued employment or a permanent or recurring
element of your compensation, nor will it impact any other element of your
compensation for which you may otherwise be eligible.
Please indicate your acceptance of the terms of the Special Bonus by signing
below and returning the signed letter to me.










--------------------------------------------------------------------------------




Very truly yours,
Alpha and Omega Semiconductor Incorporated
 
/s/ Mike Chang    
Mike Chang, Chief Executive Officer
/s/ Howard Bailey    
Howard Bailey, Chairman of the Board Audit Committee
ACCEPTED AND AGREED:
/s/ Mary Dotz    
Mary Dotz, Chief Financial Officer
Date: May 22, 2013    




